DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 are cancelled and claim 15 is amended. Claims 15-30 filed 4/19/22 are pending. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 15-30 are directed to systems, therefore the claims fall under a statutory class of invention.    
Step 1 Statutory Category: Nevertheless, independent claim 15 is directed to an abstract idea without significantly more. The claims are drawn to a transaction card package assembly, which falls under commercial or legal interactions under certain methods of organizing human activity, in this case. 
Step 2A – Prong 1: Judicial Exception Recited: The independent claims recite the following steps which fall under commercial or legal interactions, and are done by using generic computing components: a plurality of samples; … maintaining account information for the plurality of transaction card package assemblies, the plurality of samples, and any correlations between the two; … for receiving and transmitting a message and response… to process and record correlation instruction, to determine whether a transaction card package assembly and sample are eligible for correlation at a time of purchase of the transaction card package assembly, and to correlate one or more sample identifications with one or more transaction card package assembly identifications… for processing data requests received from and transmitting data request responses to a transaction card package assembly interested party…  for receiving and transmitting a message and response… for receiving and transmitting a message and response… for receiving and transmitting a message and response...
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of transaction card package assembly with generally recited computer elements such as a datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface. Accordingly, the datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the commercial or legal interactions grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 16, the claim is directed to limitations which serve to limit by an activation request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 17-18 and 21-22 and 25, the claims are directed to limitations which serve to limit by a correlation request/instruction. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 19, 23, 26, and 28, the claims are directed to limitations which serve to limit by a data request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 20, 24, 27, and 29-30, the claims are directed to limitations which serve to limit by a redemption request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 (a) are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 15-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al (2008/0114696) in view of Arthur et al (2006/0261154), Roshkoff (2004/0254837), and Kingsborough et al (2007/0251994).
Re Claim 15: Singh discloses comprising: 
	a plurality of transaction card package assemblies (see [0009, 0017, 0024, 0032] package assemblies);
a datastore maintaining account information for the plurality of transaction card package assemblies, the plurality of samples, and any correlations between the two (see [0007] discloses database); 
a point of sale terminal interface for receiving and transmitting a message and response with a point of sale terminal (see P.O.S. processor in Figure 3); 
a data request unit for processing data requests received from and transmitting data request responses to a transaction card package assembly interested party, wherein the data request unit is also part of the distributed computing system for the transaction card package assembly processing system (see [0025] variable amount requested, [0027, 0036] discloses activation/deactivation requests); 
a card issuer authorization system interface for receiving and transmitting a message and response with a card issuer authorization system (see [0051] discloses a message to card vendor).
However, Singh fails to disclose the following. Meanwhile, Arthur discloses:
a merchant system interface for receiving and transmitting a message and response with a merchant system, as well as a sample issuer system interface for receiving and transmitting a message and response with a sample issuer system (see [0049] discloses message sent from point of sale device). 
From the teaching of Arthur, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s invention with Arthur’s disclosure of a merchant system interface in order for communicating with the merchant.
However, Singh and Arthur fail to disclose the following. Meanwhile, Roshkoff discloses:
a plurality of samples (see [0022] product samples);
to determine whether a transaction card package assembly and sample are eligible for correlation at a time of purchase of the transaction card package assembly (see [0022] gives rewards such as cash or coupons using cards, [0057] microchips in cards have any information relevant to sample product 22, [0107] discloses if consumer is eligible upon consumer’s request or automatically at printing station where consumer is purchasing, [0078] discloses card kiosk generating list of money saving offers or coupons that consumer qualifies for, [0086] discloses whether consumer qualifies for special money-saving or other promotional offers). 
From the teaching of Roshkoff, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s and Arthur’s inventions with Roshkoff’s disclosure of determining eligibility in order for ensuring correct product placement.
However, Roshkoff, Singh, and Arthur fail to explicitly disclose the following. Meanwhile, Kingsborough discloses:
a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications, wherein the sample correlation unit is a microprocessor comprising part of a distributed computing system for the transaction card package assembly processing system (see Although in [0027-0033, 0037, 0039] of Singh discloses correlation, it does not explicitly disclose the following. [0009-0012] discloses multiple identifiers correlated between the sample and package assembly and [0010] discloses microprocessors). 
From the teaching of Kingsborough, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s, Roshkoff, and Arthur’s inventions with Kingsborough’s disclosure of a sample correlation unit in order for relating the products to the assembly.
Re Claim 16: Singh discloses wherein the message comprises an activation request (see [0041] discloses an activation or deactivation request).
Re Claims 17, 21: Singh discloses wherein the message comprises a correlation request (see [0027] discloses correlation).
Re Claims 18, 22, 25: Singh discloses wherein the message comprises correlation instruction (see [0027] discloses correlation).
Re Claims 19, 23, 26, 28: Singh discloses wherein the message comprises a data request (see [0007] discloses a request).
Re Claims 20, 24, 27, 29-30: Singh discloses wherein the message comprises a redemption request (see [0013-0014] discloses redeeming merchants).
Response to Arguments
8.	Applicant's arguments filed 4/19/22 have been fully considered but are not found to be convincing. With regards to the 35 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rejection has been overcome and removed as the new claim amendments put the claims into form so that they should no longer be interpreted under 35 USC 112. 
First, the applicant argues that Kingsborough does not disclose the following: “a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications, wherein the sample correlation unit is a microprocessor comprising part of a distributed computing system for the transaction card package assembly processing system.” Kingsborough discloses microprocessors in [0010], and Singh discloses microprocessors in [0018, 0022, 0024]. In [0010-0012], Kingsborough discloses identifiers that correlate the card with the assembly. 
Singh also discloses correlating the information as in [0027] it discloses correlating the data in the package as well as the card with the identifiers. Then in [0029] of Singh, it discloses correlating the information manually or electronically. In [0030] of Singh it discloses correlating the package identifiers with the transaction card identifiers.
Roshkoff also discloses this feature, as [0057] of Roshkoff, it states: “ In another variation of the present invention, as represented in FIGS. 2 and 3, microchips 20 are placed on or within packages 16 of sample products 22 distributed to consumers, or cards 12 having microchips 20 are affixed to the packaging 16 of sample products 22 that are then distributed to consumers. Microchips 20 are within the meaning of the term cards 12 as used herein. The computer microchips 20 can contain any information relevant to that sample product 22. If a consumer later wishes to purchase the sample product, the consumer can bring the product package 16 or card 12 having the microchip 20 to a retail store and, during checkout, the card reader is activated and accesses the information stored on the card. The consumer then receives a discount on the purchased product. The card processor also retrieves the information stored on the computer microchip relating to the product sample. Accordingly, by using the system of the current invention, companies can monitor product sampling effectiveness by capturing information regarding product sample use and/or conversion to purchase of the new product.” It is clear that the microchips 20 contain information about the sample product as they contain information to the sample product 22. The disclosure talks about scanning the chip or package, therefore allowing a discount on a future purchase.
The Applicant argues that the 35 USC 101 rejection is moot in view of the cancellation of previous claims and new claims presented, however the Examiner respectfully disagrees.  The claims are still directed to an abstract idea of a transaction card package assembly, which falls under commercial or legal interactions under certain methods of organizing human activity. Therefore, the claims are directed to an abstract idea. 
	Then, the applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2, however, does not give any of the five indicators for integration into a practical application. The limitations do not satisfy any of the five indicators for integration into a practical application, which are: improvements to the functioning of a computer/technology/technical field, applying or using the judicial exception to effect a particular treatment for disease/medical condition, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. There are no additional elements in the claim to integrate the judicial exception into a practical application. 
In regards to prong 2 of Step 2A, the claims recite a datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of validating purchases of products in a physical store. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of providing a transaction card package assembly (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of providing a transaction card package assembly. The claims of the instant application describe an improvement to a business process i.e., of providing a transaction card package assembly, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The best NPL prior art is found to be Nixon (Electronic waste management in California: Consumer attitudes toward recycling, advanced recycling fees, “green” electronics, and willingness to pay for e-waste recycling, NPL).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                               
/Fawaad Haider/
Examiner, Art Unit 3687